—Judgment unanimously affirmed. Memorandum: County Court’s determination that defendant violated the terms of his probation by failing to report as directed and by failing to continue to participate in a substance abuse treatment program is not against the weight of the evidence (see, People v Mallory, 191 AD2d 970, lv denied 81 NY2d 1016). We decline to exercise our power to modify defendant’s sentence as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [b]). (Appeal from Judgment of Erie County Court, LaMendola, J.—Violation of Probation.) Present—Pine, J. P., Lawton, Wesley, Callahan and Davis, JJ.